Citation Nr: 1017587	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-39 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the matter of whether the character of 
the appellant's discharge from service is a bar to 
entitlement to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 1974 to March 
1978.  The character of discharge from that service is the 
matter addressed by this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the RO in Muskogee, Oklahoma, which determined that the 
character of the appellant's discharge from service was a bar 
to VA compensation benefits.  

The RO did not address the matter of whether new and material 
evidence had been submitted on the question of a bar to 
benefits.  Regardless of the RO's action regarding reopening, 
the Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand for two reasons, duty to assist and 
duty to notify under the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

The claims file reflects that, sometime in 2003, the 
appellant filed a petition with the Department of Defense to 
upgrade the character of his 1978 discharge.  The Department 
requested information from VA in 2003.  The RO has not, 
however, requested a copy of the Department's determination 
as to the upgrade petition.  VA has a duty to obtain 
reasonably identified, relevant records in Federal 
possession.  See 38 C.F.R. § 3.159 (2009).  The Board remands 
to obtain the Department of Defense's determination. 

As long as the petition to reopen must be remanded, the Board 
will take the opportunity to correct the RO's complete 
failure to comply with the VCAA duty to notify requirements.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO did not send the appellant any notice at all following 
the submission of his July 2008 claims.  This error was 
compounded in that the December 2008 Statement of the Case 
failed to provide any of the required notice in its 
applicable laws section.  The Board remands to provide 
adequate notice under the VCAA regarding the petition to 
reopen.  


Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the petition to 
reopen the issue of whether the character 
of the appellant's discharge is a bar to 
VA compensation benefits.  The notice 
should also inform the appellant that he 
should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  The RO should contact the appropriate 
Department of Defense office concerning 
the 2003 petition to upgrade the character 
of the appellant's 1978 discharge from 
service.  All requests and responses 
should be recorded in the claims file, 
including any negative replies.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


